         Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 1 of 7


                                                                                    FILED BY fC.5>                D.C.
             1   DAVID DERRICO
                 5163 Deerhurst Crescent Cir.                                              MAR 24 2020
             2   Boca Raton, FL 33486
                 (424) 234-9556                                                            ANGELA E. NOBLE
                                                                                          CLERK U.S. DIST. CT.
             3   Non-Party Respondent                                                     S.D. OF FLA. - W.P.B.


             4                                 UNITED STATES DISTRICT COURT

             5                                 SOUTHERN DISTRICT OF FLORIDA

             6   LAN LI, et. al.,

             7                   Plaintiffs,
                                                               Civil Action No. 16-81871-Civ-Marra
             8           vs.

             9   JOSEPH WALSH, et. al.,

            10                   Defendants.

            11   LAN LI, et. al.,

            12                   Plaintiffs,
                                                               Civil Action No. 19-80332-Civ-Marra
            13           vs.

            14   PNC Bank N.A., and RUBEN RAMIREZ,

            15                   Defendants.

            16

            17           NON-PARTY DAVID DERRICO'S RESPONSE IN OPPOSITION TO

           18                   PNC BANK N.A.'S MOTION TO COMPEL DOCUMENTS

           19            Non-party respondent DAVID DERRICO, Pro Se, hereby responds in opposition to

           20    PNC Bank's Motion to Compel Documents from David Derrico as follows:

           21            The documents sought by PNC Bank are wholly irrelevant to the case at hand and
    ,,
1,:
''
'          22
'
                 are nothing but an unjustified fishing expedition, with no factual basis underlying PNC

           23    Bank's unfounded speculation that such documents "may include information" related to
''


           24    them.

.,  I




                               RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                                 1
Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 2 of 7




   1          It is well known that there is a strong public interest in safeguarding settlement

   2   negotiations, to promote the goal of pre-trial settlements, without a strong enough showing

   3   of likely relevance to outweigh that public interest and the inherent confidentiality of

   4   settlement negotiations. Here, no showing of relevance, let alone a strong showing, has

   5   been made. PNC Bank has failed to enumerate any concrete reason (beyond unsupported

   6   idle speculation) why it would be likely that settlement discussions between Plaintiffs and

   7   Derrico would mention or pertain to PNC Bank at all, especially considering that at the time

   8   of the settlement, PNC Bank was not even a party to the lawsuit. This makes a prima facie

   9   case that it is unlikely that a non-party like PNC Bank would be mentioned in settlement

  10   negotiations between two unrelated parties. Such a prima facie case has not been rebutted

  11   with any evidence to the contrary: the entire relevant portion of PNC Bank's factual

  12   argument is the unsupported assertion that "Derrico's settlement negotiation may include

  13   information related to PNC's and Ramirez's - and others- supposed involvement with

  14   the Palm House Hotel 'scheme.'" There then follows no facts, argument, evidence, or

  15   documents that would support this hypothetical statement or make it anything more than

  16   idle speculation. While PNC could just as easily say that such settlement negotiations

  17   "may" include information regarding the second gunman on the grassy knoll, such a

  18   statement, unsupported by facts, would be just as meaningless and just as much of a fishing

  19   expedition.

  20          Further, I have already informed PNC Bank that the settlement negotiations did not

  21   mention PNC Bank or Mr. Ramirez (whom I had no contact with). I had even offered

  22   during discussions to produce any settlement negotiations that mention PNC Bank (of

  23   which there are none, to be clear). I have already provided all documents in my possession

  24   (including many irrelevant ones) responsive to all other PNC requests (with the exception



                     RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                                2
Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 3 of 7




   1   of confidential settlement discussions); I have tried to be reasonable and cooperate with

   2   PNC throughout this months-long-process.

   3              Further, I agreed to provide a summary of the key terms of the Confidential

   4   Settlement Agreement itself in the hope of avoiding a time-consuming discovery battle.

   5   However, PNC instead took that information and used it to cast unfounded aspersions,

   6   making my agreement to "cooperate" sound like something sinister. Far from being sinister,

   7   this agreement to cooperate merely meant that I would informally (without wasting the

   8   court's time through formal or contested discovery) tell the truth about what I know, answer

   9   questions, and provide requested documents. In fact, I made the exact same offer to PNC

  10   Bank early on, offering to sit down and talk with them and answer whatever questions they

  11   had 1 without the burden on the court and myself that this drawn-out discovery process (over

  12   ultimately irrelevant information) has entailed.

  13              Instead, PNC used the fact that I paid no money to be dismissed from the case as

  14   some twisted rationale to question my credibility as a witness, and make it seem like there

  15   may have been some unsavory "communications and understandings." However, I can only

  16   imagine that if I had paid money to settle the claims, PNC would have cast even worse

  17   aspersions, claiming I must have been guilty! (This Catch-22 logic is a perfect example of

  18   why settlement negotiations and terms are almost always kept confidential, to avoid this

  19   sort of baseless speculation and innuendo.) Should the court grant PNC Bank's Motion,

  20   they would surely attempt to similarly twist any settlement negotiations, casting further

  21   irrelevant aspersions on both myself and other settling parties.

  22

  23

       1
  24       I do note that I am subject to the Confidential nature of the Settlement Agreement that Plaintiffs prior
              counsel drafted, and would not violate that agreement without plaintiff's consent or a court order. Nor
              would I violate attorney-client privilege if asked by PNC Bank, of course.


                       RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                                                   3
\,
     Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 4 of 7




        1              Finally, I note that not only has PNC Bank failed to even make a prima facie case

        2   for why the information they seek is at all likely to be relevant -              when the current lawsuit

        3   involving PNC would not even be filed until two years later -                 but further weighing against

        4   PNC's request is that they are imposing undue burden on an individual who is not a party to

        5   the case. They have (to my knowledge) not even sought to compel production from former

        6   Plaintiffs counsel in this case, instead deciding to come after an individual who is not

        7   represented by counsel, who cannot file a response electronically, perhaps viewing me as an

        8   easier mark to be overwhelmed by discovery. 2 And all of this regardless of the fact that I

        9   did not perform a financial role in my previous employment for USREDA, and did not have

       10   any contact with PNC Bank or Ruben Ramirez whatsoever (PNC Bank's zeal could be

       11   more appropriate were I the Chief Financial Officer instead of an immigration attorney).

       12              As a final example of the unreasonableness of PNC Bank's Document Requests and

       13   their willingness to impose unreasonable burdens on non-parties, Request No. 7 broadly

       14   demands "Documents and Communications concerning this Action." Presumably they are

       15   now asking that I provide them with court filings in this action, of which they surely

       16   already have copies, and are publicly available via a PACER account. While I volunteered

       17   from the beginning to produce any documents remotely relevant to PNC Bank's discovery,

       18   this appears to be an abuse of the discovery process that causes undue burden.

       19              Ill

       20              Ill

       21

       22
            2
                I note that I have now had process servers sent by PNC Bank arrive at my home after dark on two separate
       23          occasions to issue subpoenas; PNC has set a deposition ofme on April 29 (regardless of the Coronavirus
                   pandemic and state of emergency where I have not left the house); I have spoken with PNC by phone at
                   least twice that I recall; I have produced several hundred pages of responsive documents and a privilege
       24          log; had at least 42 separate emails back and forth with PNC's counsel regarding discovery; and now
                   have only a few days to prepare and FedEx this responsive pleading. PNC has now cost me dozens of
                   hours, and that is before the upcoming deposition or anything else they may seek.


                             RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                                             4
l'
     Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 5 of 7




            1          For the foregoing reasons, non-party David Derrico respectfully requests that the

            2   Court deny PNC Bank's Motion to Compel and quash the subpoena as to any further

            3   documents (beyond those already produced) so as to avoid further time and expense on

            4   fishing expeditions.

            5

        6

        7
                Dated: March 23, 2020
        8
                                                            Respectfully submitted,
        9
                                                            DAVID DERRICO
       10                                                   5163 Deerhurst Crescent Cir.

       11                                                   Boca Raton, FL 33486
                                                            (424) 234-9556
       12
                                                           david@derrico-law.com
       13

       14
                                                           By:
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24




                           RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                              5
Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 6 of 7




   1                                      Certificate of Service

   2           I hereby certify that a true and correct copy of the foregoing was served by the

   3

   4

   5
        List below.               n
        methods of service detailed below on March 23, 2020 on parties of record on the Service




   6
        ~                                -


   7    Signature of Filer

    8

    9   SERVICE LIST

   10

   11   Nina Stillman Mandell

   12   Mandel & Mandel LLP

   13   169 East Flagler Street, Suite 1224

   14   Miami,Florida 33131

   15   Telephone: 305.374.7771

   16   nsm@mandel.law

   17   Sent via email to email address above

   18

   19   Paul G. Rogers Federal Building and U.S. Courthouse

   20   701 Clematis Street

   21   Room202

   22   West Palm Beach, FL 33401

   23   Sent via FedEx

   24




                      RESPONSE IN OPPOSITION TO PNC MOTION TO COMPEL                              6
Case 9:16-cv-81871-KAM Document 610 Entered on FLSD Docket 03/24/2020 Page 7 of 7
                                          :,l

                                                                                                                                                  -,
                                                                                                                                                   '·




                                                                                                                                              ®
                               •
                                    >'.::.'
                                   0 ••••-••--'--•-M   ~   -~•-•• ~••••   ~


                                                                                                                                 express
                                        g:irb14d~~              (424) 234-9556                SHIP DATE: 23MAR20
                                                                                              ACTWGT: 0.50 LB
                                                                                              CAD: 108722169/INET422D
                                        5163 DEERHURST CRESCENT CIR
                                         BOCA RATON A. 33486                                  BILL SENDER
                                                           us
                                     rn FEDERAL BUILDING & U.S. COURTHOUSE

                                              701 CLEMATIS ST
                                              RM202
                                              WEST PALM BEACH FL 33401
                                         ~1)803-3400
                                          rn
                                                                              REF:RESPONSETOPNCMTC =·----···:·,- . ,·;_
                                                                                       D~
                                                                                                                             I
                                                                                                                            ~0




                                                                                               WED - 25 MAR 10:30A
                                                                                                   MORNING 2DAY                      n7
                                        11:~ 1 7700 8570 2809                                                                        X
                                                                                                                                     ,-+
                                                                                                                                     ...,
                                                                                                                    33401            r:o
                                         3E PBIA                                                            FL-US       PBI          :3
                                                                                                                                     :0
                                                                                                                                    ·<



                                                           I IMI
                                                                                                                                     C
                                                                                                                                     ...,
                        . II                                                                                                        co
                                                                                                                                     CD
                  , I                                                                                                                :::::J
                                                                                                                                     ,-+
                 I'

                                                                                        RT338                1
                                                                                                             10:30      B
                                                                                                                       2809
                                                                                         ST    4 . ..                 03.24 809
                                                                                                                     '     ,J.24




                                                                                                     j • ·,~sert shipping
